Exhibit 99.1 Richard W. Volk 833 Southridge Greens Blvd Fort Collins, Colorado 80525 April 6, 2015 Yuma Energy, Inc. Attention: Sam L. Banks President and Chief Executive Officer 1177 West Loop South, Suite 1825 Houston, Texas 77027 Dear Mr. Banks: Please be advised that I will not be standing for re-election to the Board of Directors of Yuma Energy, Inc. at its 2015 Annual Meeting of Shareholders. My decision to retire from the Board is due solely to personal reasons and is not due to any disagreement with the Company or any of its subsidiaries on any matters, including those related to their operations, policies or procedures. Very truly yours, /s/ Richard W. Volk Richard W. Volk
